Submission of a controversy on an agreed statement of facts, pursuant to sections 546-548 of the Civil Practice Act. Judgment is unanimously directed for the plaintiff, without costs, as provided in paragraph 16 of the submission. It is our opinion that section 1079 of the Civil Practice Act is valid and constitutional, as applied to the facts in this case, and that plaintiff is, therefore, entitled to judgment, pursuant to the provisions of paragraphs 13 and 16 of the submission. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.